DETAILED ACTION

Specification
The amendments to the specification filed 6/23/2021 are acceptable and have been entered.

Terminal Disclaimer
The terminal disclaimer filed on 6/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/440504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ralph C. Francis on 9/15/2021.

The application has been amended as follows (Note: amendments below are made to the version of claims showing changes not the “clean version of amended claims”): 

In claim 1, line 11, “open proximal valve annulus engagement end” has been deleted and --open proximal cardiovascular structure engagement region-- inserted therefor.




In claim 1, line 44, “positive” has been deleted.

In claim 10, line 2, before “valve structure”, --base-- has been inserted.

In claim 12, line 3, before “valve structure”, --base-- has been inserted.

In claim 12, line 4, before “valve structure”, --base-- has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774